Citation Nr: 0407203	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for left knee 
chondromalacia, meniscal tear, and post-traumatic 
degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1999 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On November 9, 2000, the President signed the VCAA into law.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In March 2002 the RO sent a letter to the veteran informing 
him of his rights in the VA claims process.  This letter 
makes reference to a service connection claim and otherwise 
does not adequately inform the veteran if his rights under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Subsequent to the most recent VA examination in April 2002 
the veteran submitted pertinent VA outpatient records which 
the examiner did not have the opportunity to review.  The 
evidence indicates that the veteran is receiving ongoing 
treatment at this VA facility.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO is requested to notify 
the appellant of the information and 
evidence necessary to establish his claim 
and that such notice must indicate which 
portion of any such evidence or 
information is to be provided by the 
appellant and which portion must be 
provided by the VA.

2.  The RO should request the VA medical 
facility in San Juan to furnish any 
additional treatment records covering the 
period from February 2002 to the present.

3.  Thereafter, a VA examination should 
be conducted by an orthopedist in order 
to determine the severity the left knee 
disorder.  The examiner is requested to 
review the appellant's claims file prior 
to the examination.  The examination 
should include all necessary tests and 
studies, to include X-rays.  The examiner 
is requested to obtain a detailed 
occupational history.  It is requested 
that the examination include range of 
motion testing.  The examiner should 
indicate the presence or absence of 
ankylosis, instability, and subluxation.

Additionally, the orthopedist should be 
requested to determine whether the left 
knee disorder exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

4.  Thereafter, the RO is requested to 
readjudicate the issue in appellate 
status.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




